Cross appeals from a judgment of the Supreme Court in favor of plaintiff, entered June 3, 1975 in Rensselaer County,' upon a verdict rendered at a Trial Term and appeals from orders of the same court entered June 5, 1975 and June 23, 1975 respectively' which denied separate motions to set aside the verdict. Presented herein are appeals from a jury verdict and the orders entered therein in a negligence action. The jury returned a verdict of $6,325 for the plaintiff and apportioned the liability as 50% to the defendant Jerome, and 50% to the defendants Tricarick. Involved only were questions of fact. We find no reason tp disturb the jury’s determination of the issues, nor the court’s denial of the motions. Judgment and orders affirmed, without costs. Greenblott, J. P., Sweeney, Main, Herlihy and Reynolds, JJ., concur.